Citation Nr: 0111411	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for eczema, claimed as 
a skin condition.  



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel








INTRODUCTION

The veteran served on active duty from May 1973 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri, which denied the benefits sought. 

REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.   

The veteran had service in Southwest Asia during the Persian 
Gulf war.  He was afforded a VA psychiatric examination in 
September 1997 which produced a diagnosis of anxiety 
disorder, not otherwise specified, rule out obsessive 
compulsive disorder, rule out post traumatic stress disorder, 
rule out dysthymia and rule out anxiety/cognitive disorder 
secondary to chemical exposure.  The examiner recommended a 
complete medical evaluation including laboratory studies, 
dementia work-up, computerized axial tomography scan of the 
head as well as possible magnetic resonance imaging scan, 
psychological testing and neuro-psychological testing.  
Inasmuch as such testing was not afforded, the case must be 
returned for additional development.

The Board additionally notes that the veteran had occasional 
reports of skin eruptions in service, notably in October and 
November 1992.  The veteran was afforded a VA skin 
examination in September 1997, which produced a diagnosis of 
skin lesion of undetermined etiology.  In light of a) the 
fact that the veteran was diagnosed with a skin condition in 
service; b) he currently has a skin condition; and c) only 
four years have passed since his discharge from service, the 
Board is of the opinion that another examination is warranted 
to include an opinion as to whether it is as likely as not 
that any skin condition present is related to service. 

The Board also notes that the veteran revoked an 
authorization to obtain treatment records from Fort Leonard 
Wood.  It should be stressed to the veteran that such records 
may be beneficial to him, helping demonstrate continuity of 
treatment or otherwise to substantiate his claims.  To that 
end, he should be afforded another opportunity to authorize 
release of treatment records from Fort Leonard Wood.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should explain the need for 
treatment records from Fort Leonard Wood 
and afford him another opportunity to 
authorize release of such records for 
incorporation in his claims file.  Upon 
receipt of the requested release, the RO 
should contact the identified facility 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO should schedule the veteran 
for a VA dermatologic examination by a 
physician to determine the nature and 
extent of any dermatologic disorders 
found to be present.  Any and all studies 
deemed necessary by the examiner should 
be accomplished.  The claims folder must 
be made available to the examiner for 
review prior to completion of the 
examination report.  The physician should 
render an opinion as to whether it is at 
least as likely as not that any current 
skin disability had its onset during the 
veteran's period of active service.

3.  The veteran should be afforded a VA 
psychiatric evaluation including any 
necessary diagnostic testing such as 
laboratory studies, dementia work-up, 
computerized axial tomography scan of the 
head as well as possible magnetic 
resonance imaging scan, psychological 
testing and neuro-psychological testing.  
Results of such testing should be 
associated with the claims file.  

Thereafter, the RO should arrange for the 
veteran to be accorded an examination by 
a VA psychiatrist.  The examiner is asked 
to identify all current mental disorders 
diagnosed and to express an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
such current psychiatric disorder is 
related to the veteran's military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder must be made available to the 
examiner for review prior to completion 
of the examination report.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




